Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the web portions (92) as recited in claim 15 (for clarity, FIG. 1 includes the number 92, but it appears to point to a portion of the prong 78 and does not clearly show any sort of web, how it is displaced from an outer surface of the plate, and so this subject matter is not shown in the drawings) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claim 15  
Although the specification generally states that there are a pair of web portions 92 at ends of each slot that are displaced from an outer surface of the respective plates, there is no information provided as to their purpose or structure, how they are displaced, or other relevant details needed to demonstrate possession of the claimed invention, and so this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Objections
Claim 15 is objected to because of the following informalities:  in lines 6-7, “pair of web portion displaced” should be “pair of web portions displaced”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 18 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #9,027,212 to Wu (Wu).
With Respect to Claim 14  
Wu discloses a belt clamp for securing a holster or accessories to a user's belt, the clamp comprising: an inboard plate (40) and an outboard plate (50) that are pivotally coupled at respective upper ends at respective hinge portions (41/51);  18Attorney Docket No.: P24019US01 a locking mechanism (53 or alternately only 70) that selectively and releasably connects a lower end of the inboard plate to a lower end of the outboard plate, a belt width adjustment bar (90-92); wherein one of the inboard plate and outboard plate have a plurality of openings (46) for 5receiving a belt width adjustment bar; wherein the belt width adjustment bar comprises a sizing bar (90) configured for spanning at least partially across the inside of the one of the inboard plate and outboard plate.  
With Respect to Claim 18  
The belt clamp of claim 14, wherein the inboard plate has one or two locking posts (43) unitary with the inboard plate and projecting in an outboard direction; and wherein the one or two locking posts are displaced from a lower margin of the inboard 10plate and wherein each of the one or two locking posts has a respective ramp at a distal end of each respective locking posts (see e.g. FIGS. 15-16).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,027,212 to Wu (Wu) or Wu in view of Official Notice.
With Respect to Claim 20  
Wu discloses the belt clamp of claim 14, further comprising at least one marking display disposed on at least one of the inboard plate and the outboard plate, wherein the marking display comprises at least one marking matrix comprising recessed lines arranged in a seven-segment display configuration



	However, the marking display as claimed is nonfunctional printed matter and so does not distinguish the claimed product from an otherwise identical prior art product. Examiner notes MPEP 2111.05(I)(B) indicating that where a product merely serves as a support for printed matter, no functional relationship exists, which is the case here (noting that the purpose of the marking display is to allow a user to mark/individualize the object as they see fit); see also MPEP 2112.01(III). As there is no functional relationship between the product and the associated printed matter. Examiner notes for clarity that although the claim indicates that the printed matter is “recessed lines” which are a physical structure required by the claims, there is no patentable distinction in how the printed matter is placed on the product (i.e. printed matter on a sticker on a product, printed matter made up of ink deposited on the product, or printed matter etched into the product are all printed matter regardless of the minor physical differences they make to the product in forming the printed matter). 
	Alternately, Examiner takes official notice that it is known in the art to add marking displays such as logos or other markings on structures in order to personalize them, and that it is known to form logos or similar personalized markings as/using recessed lines. It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, to add a marking display such as a logo or the like formed of recessed lines, in order to personalize the structure as desired. It is Examiner’s position that the particular shape of the marking display constitutes nonfunctional indicia and 
Alternately, it would have been obvious to use recessed lines arranged in a seven-segment display configuration as a mere selection of an art appropriate display configuration, for aesthetic appeal, to divide the display area up for multiple such logos, and/or as doing so constitutes at most a mere selection of an art appropriate logo/personalization or at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,027,212 to Wu (Wu) in view of U.S. Patent #8,584,319 to Ludin (Ludin) or in view of Ludin and U.S. Patent #9,726,457 to Parsons (Parsons).
With Respect to Claim 8  
A belt clamp for securing a holster or accessories to a user's belt, the clamp comprising:  5an inboard plate (40) and an outboard plate (50) that are pivotally coupled at respective upper ends at respective hinge portions (41, 51); a spring biased locking mechanism (43, 53, noting springs 65; alternately 70 and 65 alone are a spring loaded locking mechanism) configured to selectively and releasably connect a lower end of the inboard plate to a lower end of the outboard plate (see e.g. FIG. 3, 13-14, or 15), wherein one of the respective hinge portions comprises a plurality of knuckles (noting 41 includes two knuckles in FIG. 3 or 51 includes two knuckles in FIG. 12), but does not disclose that each of the respective hinge portions comprises a plurality of knuckles or 10wherein the plurality of knuckles of one of the inboard plate and the outboard plate has a unitary hinge pin, wherein the unitary hinge pin is received in the knuckles of the other of the inboard plate and outboard plate.  

Parsons discloses forming a similar clamp with a hinge (24) having respective hinge portions each comprising a plurality of knuckles (see FIG. 3).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Ludin, to integrally form the hinge pin of Wu with one set of the knuckles of Wu, in order to provide a stronger connection between the pin and the knuckles, as a mere substitution of one art known hinge structure for another, in order to reduce the number of parts required, and/or as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04).  It would further have been obvious, given the disclosure of Wu, to form the hinge structure with respective hinge portions each comprising a plurality of knuckles, as a mere substitution of one art known hinge structure (a single knuckle on one between two on the other) for another (i.e. multiple aligned knuckles on each). Alternately, Parsons’ disclosure of using multiple knuckles on each plate of a similar clip structure provides additional evidence of the obviousness and/or motivation for using multiple knuckles on each side instead of only a single knuckle on one side and two on the other. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,027,212 to Wu (Wu) in view of U.S. Patent #8,584,319 to Ludin (Ludin) or in view of Ludin and U.S. Patent .
With Respect to Claim 13  
The belt clamp of claim 8, but does not disclose further comprising at least one marking display disposed on at least one of the inboard plate and the outboard plate, wherein the marking display comprises at least one marking matrix comprising recessed lines arranged in a seven-segment display configuration.  
	However, the marking display as claimed is nonfunctional printed matter and so does not distinguish the claimed product from an otherwise identical prior art product. Examiner notes MPEP 2111.05(I)(B) indicating that where a product merely serves as a support for printed matter, no functional relationship exists, which is the case here (noting that the purpose of the marking display is to allow a user to mark/individualize the object as they see fit); see also MPEP 2112.01(III). As there is no functional relationship between the product and the associated printed matter. Examiner notes for clarity that although the claim indicates that the printed matter is “recessed lines” which are a physical structure required by the claims, there is no patentable distinction in how the printed matter is placed on the product (i.e. printed matter on a sticker on a product, printed matter made up of ink deposited on the product, or printed matter etched into the product are all printed matter regardless of the minor physical differences they make to the product in forming the printed matter). 
	Alternately, Examiner takes official notice that it is known in the art to add marking displays such as logos or other markings on structures in order to personalize them, and that it is known to form logos or similar personalized markings as/using recessed lines. It would have 
Alternately, it would have been obvious to use recessed lines arranged in a seven-segment display configuration as a mere selection of an art appropriate display configuration, for aesthetic appeal, to divide the display area up for multiple such logos, and/or as doing so constitutes at most a mere selection of an art appropriate logo/personalization or at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
Claim 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ludin or in view of Ludin and Parsons as applied to claim 8 above, and further in view of U.S. Patent #7,555,817 to Hsu (Hsu), either alone or also in view of U.S. Patent #4,793,484 to Schoettle (Schoettle).
With Respect to Claim 9  
15	The belt clamp of claim 8, but does not disclose wherein at least one of the knuckles has a detent portion that provides a favored and an unfavored region in a range of motion of the inboard plate and outboard plate, wherein the detent portion comprises a nub extending in a direction parallel to a hinge axis of the respective hinge portions.  
However, Hsu discloses forming a hinge structure with a detent portion (222) on one hinge portion for mating with a mating detent on another portion (126) of the hinge structure, the detent portion (222) comprising a nub extending in a direction parallel to a hinge axis of the 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Hsu, to add mating detents to the knuckles of the hinge of the combinations, one of the detents being a nub (e.g. like protrusions 222), in order to secure the hinge portions together at one of multiple desired positions (e.g. holding it in the closed position to avoid inadvertent or overly rapid opening when the locking structure at the other end is unlocked, and/or to secure it in one or more open positions to avoid the clip structure falling into the closed position). For clarity, it is Examiner’s position that it would be obvious to either add a spacer like that taught by Hsu between the two knuckles to provide this benefit, or alternately to form both the nubs/protrusions and recesses on the knuckles in order to reduce the number of parts, provide for longer knuckles to provide a stronger hinge (i.e. adding a spacer would require making space for it), to simplify construction by using fewer parts, and/or as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04).
Alternately, Schoettle discloses forming a hinge structure with integral mating detent structures on each portion of the hinge between two plates, one of which is a protrusion, which provides additional motivation for or evidence of the obviousness of integrally forming the nub/detent with one of the knuckles.
With Respect to Claim 12  
The belt clamp of claim 8, wherein the inboard plate has one or two locking posts (43 or 433) unitary with the inboard plate and projecting in an outboard direction; and wherein the .  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,027,212 to Wu (Wu) as applied to claim 14 above, and further in view of U.S. Patent #8,584,319 to Ludin (Ludin) or in view of Ludin and U.S. Patent #9,726,457 to Parsons (Parsons).
With Respect to Claim 19  
Wu discloses the belt clamp of claim 14, wherein one of the respective hinge portions comprises a plurality of knuckles, but does not disclose 15wherein each of the respective hinge portions comprises a plurality of knuckles the plurality of knuckles of one of the inboard plate and the outboard plate has a unitary hinge pin, and wherein the unitary hinge pin is received in the knuckles of the other of the inboard plate and outboard plate.  
However, Ludin discloses forming a hinge including a plurality of knuckles on each side of the hinge, wherein the plurality of knuckles of one of the inboard plate and the outboard plate has a unitary hinge pin, wherein the unitary hinge pin is received in the knuckles of the other of the inboard plate and outboard plate.
Parsons discloses forming a similar clamp with a hinge (24) having respective hinge portions each comprising a plurality of knuckles (see FIG. 3).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Ludin, to integrally form the hinge pin of Wu with one set of the knuckles of Wu, in order to provide a stronger connection between the pin and the knuckles, as a mere substitution of one art known hinge structure for another, in order to . 
Allowable Subject Matter
Claims 1-7 are allowed.
Claims 10-11 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734